Citation Nr: 1035136	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a 
left ankle disability.

2.  Entitlement to an evaluation in excess of 20 percent for a 
right elbow disability.

3.  Entitlement to an evaluation in excess of 20 percent for a 
left knee disability.

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which continued 
the Veteran's 10 percent rating for strain of the lateral 
ligaments of the left ankle (left ankle disability), his 20 
percent rating for epicondylitis, right elbow (dominate) (right 
elbow disability), and his 20 percent rating for residuals, 
Osgood-Schlatter's disease, left knee, with patellar tendinitis 
(left knee disability).  

The issues have been recharacterized to better comport to the 
evidence of record.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Acting Veterans Law Judge in April 2010.  At the 
April 2010 Board hearing the Veteran submitted additional medical 
evidence to the Board that had not been considered by the RO.  
However, a remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary, as the Veteran specifically waived RO jurisdiction of 
the newly submitted evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks evaluations in excess of 10 percent for a left 
ankle disability, in excess of 20 percent for a right elbow 
disability, and in excess of 20 percent for a left knee 
disability, and entitlement to a TDIU.  Additionally, the Veteran 
testified that he receives medical care for his service connected 
disabilities at the VA Medical Centers (VAMCs) in Dallas and 
Temple, Texas.  

VA's duty to assist a claimant includes obtaining medical records 
and providing a medical examination or obtaining a medical 
opinion when necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).

The Veteran testified at his April 2010 hearing that his left 
ankle, right elbow, and left knee disabilities have worsened 
since his last VA examination in March 2008.  Specifically, he 
experiences constant pain and swelling, and uses a cane due to 
his service-connected disabilities.  He also stated that he has 
been put on bedrest for his left knee disability.  Given the 
Veteran's testimony, and the fact that the last VA examination 
assessing the severity of his disabilities was over two and a 
half years ago, new VA medical examinations are needed prior to 
appellate review.  See 38 C.F.R. § 3.159(c)(4).

Additionally, although there are some treatment records from the 
VAMC in Dallas, Texas of record the Board finds that to ensure 
that VA has met its duty to assist the appellant in developing 
the evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, this case should be remanded so that any and all treatment 
records from the VAMC in Dallas and Temple, Texas can be 
obtained.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  During 
his April 2010 hearing the Veteran testified that it is easier 
for him to go to school than to work and that he lost his job as 
painter due to missing days in March 2009 because of his left 
knee disability.  Thus, the Board finds that a claim for a TDIU 
is raised by the record as the evidence of record and it is 
currently before the Board on appeal.  See id.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  38 C.F.R. 
§3.340.  Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  

The Veteran has not been provided with a medical examination 
regarding his employability.  Thus, there is insufficient medical 
evidence for the Board to decide the Veteran's TDIU claim and a 
VA medical examination must be provided.  See 38 C.F.R. § 3.159 
(c).

The appellant is hereby notified that it is his responsibility to 
report for the examination(s) and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination(s) without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to obtain any 
and all outstanding treatment records from 
the VAMCs in Dallas and Temple, Texas.  
Document all requests and negative responses.   

2.  Schedule the Veteran for a VA medical 
examination for the purpose of determining 
the current severity of his service-connected 
left ankle, right elbow, and left knee 
disabilities.  All necessary and indicated 
testing should be performed.  

A complete rationale must be provided for all 
medical opinions.  The claim file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination 
and that review should be noted in the 
examination report.  

3.  Schedule the Veteran for a VA medical 
examination to determine his employability.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected disabilities, 
by themselves, render him unable to secure or 
follow a substantially gainful occupation.  

The examiner is advised that advancing age, 
any impairment caused by conditions that are 
not service connected, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  

A complete rationale must be provided for all 
medical opinions.  The claim folder must be 
made available to the examiner for review in 
conjunction with the examination.  

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If any of the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


